      Case 18-31436          Doc 37       Filed 10/08/18 Entered 10/08/18 12:38:43           Desc Main
                                            Document     Page 1 of 1


                                UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION

IN RE:                                                 )
                                                       )
VINROY W. REID                                         )       CASE NO. 18-31436
                                                       )       CHAPTER 13
                                 Debtor.               )
                                                       )

            MOTION FOR EXTENSION OF TIME TO FILE SCHEDULES AND STATEMENTS

          COMES NOW the Debtor, by and through counsel, and moves the Court for an extension of time within which
to file remaining schedules and statements in this case.

        WHEREFORE, the Debtor prays that the Court enter its order to 25 October 2018, the deadline for filing
schedules and statements in this case.

         This 8th day of October, 2018.

                                                               /s/ R. Keith Johnson
                                                               R. Keith Johnson,
                                                               Attorney for Debtor
                                                               NC State Bar No. 8840
                                                               1275 Highway 16 South
                                                               Stanley, NC 28164
                                                               (704)-827-4200




                                                       1
